Title: To James Madison from the Inhabitants of Biddeford, District of Maine, 27 July 1812 (Abstract)
From: Biddeford, District of Maine Inhabitants
To: Madison, James


27 July 1812. “The Freeholders & other Inhabitants of the Town of Biddeford, in the District of Maine, in legal Town Meeting assembled, having seen your Manifesto, the Act of Congress declaring War against the United Kingdom of Great Britain & Ireland, and your Proclamation of the same, feel in Duty bound respectfully to state some of our Ideas respecting this subject; Some of us bore a heavy burthen in the Revolution, which acheived our Independence; but our heads are now hoary & our limbs enervated by time; our young Men have heard what their Fathers have told them concerning these days of Old, these former years of Visitation; the most of us look back with Pleasure on the prosperous years that succeeded the adoption of our Federal Constitution and ask, why has our Gold become dim? Why are those happy, thrice happy times changed? We see no sufficient Reason for it; the great belligerents of Europe ever cordially hated each other, their trade & their Delight is in War, and when they get engaged therein the smaller States & Kingdoms are obliged to give way in smaller Matters; the Emperor of France is at this time making monstrous Strides over the Continent of Europe; we view with horror & regret the fate of Holland reduced to a Province of France as well as the other republics on the continent of Europe; nay several of the Kingdoms of Europe are obliged to bow to this Mighty Emperor. We see him sheding the blood of millions to gain Supremacy over Spain and Portugal; we view Great Britain as fighting at this time for her very existance; if this mighty Emperor subjugates Europe, we shudder, we tremble at the thought, when will his pride be satiated? Will he be satisfied with Europe? Will he not spread his Conquests round the Atlantic? We tremble when we contemplate on these things; we abhor an Alliance with a Nation whose ambition knows no bounds, we remember what our Father Washington said ‘why, by interweaving our Destiny with that of any part of Europe, entangle our Peace & Prosperity in the Toils of European Ambition’ we frequently hear how this Monarch daily treats us, by burning, sinking & destroying our Commerce on the Ocean; without any legal Process, but by the Caprice of an individual Master of an Armed Vessel belonging to this aspiring Usurper for universal Dominion; we also see many things arbitrary in the conduct of the Government of Great Britain; we see the commanders of the British armed Vessels donineering [sic] over our unarmed Merchantmen, pressing & forcibly carrying away our seamen, their Government (as we understand) never justified such conduct, but always restored the men as soon as it was ascertained that they were Americans, and we are taught to believe, that they ever have been ready, willing & forward to make such arangements with our Government as to prevent abuses on this Subject: we know that a number of our sea-faring brethren in this port have been pressed & restored as above stated; another great Grieveance is stated to be the British Orders in Council, we find upon examination that the French decrees of Berlin & Milan were anterior to these orders in Council, and that they were to be recinded in their very nature, whenever these decrees should be revoked, being only retaliatory; As to their stiring up the Savages against us we see no proof; The United States being then in treaty with all those tribes & under Obligations to supply them with all the necessaries of Life. As to the Henry Plot we see no evidence of his, with any person or persons, affecting a seperation of our happy Union, this would strike us with Horror & Detestation. In viewing the whole Ground we see no sufficient reason to justify this Declaration of War; we are rather led to believe the President has been misinformed by artfull designing men, who surround his person; we therefore, knowing that it is his province to send Ambasidors to make peace earnestly supplicate him to take constitutional measures to bring about this most desirable Object, and restore the United States to peace if it can be done on honerable terms; & then break the fetters on Commerce, which will restore our Revenue to its wonted Channel, and again fill our exhausted Treasury; then set up a strict impartiality with all Nations; and we confidently hope & trust under Divine Providence, we shall again set, as in the days of Washington, under our own Vines & our own Figtrees & have none to make us afraid, and the Inhibants [sic] of the Town of Biddeford will ever pray.”
